Citation Nr: 1421517	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, which he essentially contends were incurred as a result of his military noise exposure.  

The Veteran testified at his June 2012 Board hearing that he suffered acoustic trauma while performing duties as a hull technician during service.  He testified that these duties involved work as a plumber, a welder, and a fireman.  He reported that he worked in the engine room, where he was exposed to drills, grinders, needle guns, welders, hammers, power tools, and manual tools.  (While the Veteran's DD Form 214 is difficult to read, it does reflect that he went to welding school while in service.  The Board will therefore accept his reports of in-service noise exposure as credible.)  He testified that he spent approximately three and a half years performing these duties.  The Veteran testified that hearing protection was around but that he did not wear it.  

The Veteran testified that, following service, he worked in a factory for six months; worked in maintenance and at a power plant at the University of Cincinnati for three or four years with hearing protection; and performed office work for the Internal Revenue Service (IRS) for approximately one year.  He then worked for the General Service Administration (GSA) as a custodial work inspector for a couple of years; as a maintenance man; and as a planner estimator, which involved meeting with individuals to plan the remodeling of buildings.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
 
Service treatment records contain audiogram scores from April 1976, August 1976, November 1978, February 1980, and July 1980.  The results are as follows:

April 1976




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
10
LEFT
15
10
0
0
0


August 1976




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
X
10
LEFT
5
10
5
X
5

November 1978




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
15
LEFT
15
20
10
10
5

February 1980




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
15
LEFT
20
25
5
5
5

July 1980




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
20
25
15
15
20
 
The Veteran has undergone three VA examinations at the VAMC in Dayton, Ohio, all from the same VA examiner, in April 2011, June 2011, and December 2011, but none of the audiogram findings from these three examinations was found to be reliable.  The April 2011 VA examination report reflects that the examiner was unable to render an etiology opinion due to the inconsistent test results.  The June 2011 and December 2011 VA examination reports contain negative etiology opinions based on the normal examination findings at the time of the Veteran's separation from service.  

Due to deficiencies in the record, the Board finds it is necessary to remand this case for additional development, specifically to obtain VA medical records and to schedule the Veteran for a new examination.

First, the Board notes that VA has not obtained the Veteran's complete VA medical records.  A March 2011 printout from the VA Medical Center (VAMC) in Cincinnati, Ohio, includes a blank September 2010 audiological evaluation entry with the notation "You may not VIEW this COMPLETED EH - AUDIOLOGICAL EVALUATION."  According to an April 2011 report of contain, the Veteran's VA audiological records from the VA Medical Center (VAMC) in Cincinnati, Ohio, were locked for viewing from the Louisville RO.  The RO employee was informed that the Veteran is an employee at that VAMC and that the Veteran "would have to sign a release form from employee health to have these records released."  It does not appear that such a release was ever signed by the Veteran.  Given that VA has had a difficult time obtaining a current audiological report, the September 2010 VAMC audiological evaluation may be relevant to the Veteran's claims.  Therefore, it is necessary to remand these claims in order to obtain the Veteran's VAMC records.

Second, the Board notes that it does not appear that the inconsistent results from the prior VA examinations were due to a lack of cooperation on the part of the Veteran.  The Board therefore finds that the Veteran should be scheduled for another audiological examination on remand.  The next examination should be conducted by a different examiner, whether VA or private, in order to attempt to obtain valid testing results.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records, including the September 2010 audiological evaluation from the Cincinnati VAMC, and associate these copies with the claims folder.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.  All steps to obtain these records should be documented in the claims file.

2.  Following completion of the above, schedule the Veteran for an examination to obtain a medical opinion as to whether he has current bilateral hearing loss and tinnitus disabilities that are related to his period of service.  The AMC may schedule the Veteran for an examination though VA or privately, but the examination must not be conducted by the Dayton VAMC audiologist who performed all three of the prior examinations. 

The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service or in-service noise exposure.  For purposes of this opinion, the Board notes that the Veteran's reports of in-service acoustic trauma incurred while performing his duties as a hull technician are deemed credible, and therefore acoustic trauma is conceded.

In providing this opinion, the examiner should discuss the five in-service audiograms of record and should discuss any shifts in hearing thresholds between the Veteran's entrance into service and his separation therefrom.

The examiner should provide a rationale for the conclusions reached.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



